Electronically Filed
                                                        Supreme Court
                                                        SCAD-14-0000799
                                                        13-AUG-2014
                                                        08:25 AM




                          SCAD-14-0000799

           IN THE SUPREME COURT OF THE STATE OF HAWAI#I


                  OFFICE OF DISCIPLINARY COUNSEL,
                            Petitioner,

                                vs.

                        KHALED S. MUJTABAA,
                            Respondent.


                        ORIGINAL PROCEEDING
             (ODC CASE NOS. 12-042-9058, 13-036-9106)

                               ORDER
(By: Recktenwald, C.J., Nakayama, McKenna, Pollack, and Wilson, JJ.)

           Upon consideration of Respondent Khaled S. Mujtabaa’s

Motion for Reconsideration of Order of Suspension, or

Alternatively, for Delay of Effective Date of Suspension, which

we deem a motion to amend or vacate the 180-day suspension of

Respondent Mujtabaa from the practice of law, or in the

alternative, a motion to extend the 30-day period in which he

must withdraw from practice, and the record herein,

           IT IS HEREBY ORDERED that the motion to extend the 30-

day period in which Respondent must withdraw from the practice of
law is granted.    The effective date of Respondent’s suspension is

therefore extended an additional 30 days from the effective date

set forth in the Order of Suspension, filed June 24, 2014.

          IT IS HEREBY FURTHER ORDERED that the motion is denied

in all other respects.

          DATED:   Honolulu, Hawai#i, August 13, 2014.

                                /s/ Mark E. Recktenwald

                                /s/ Paula A. Nakayama

                                /s/ Sabrina S. McKenna

                                /s/ Richard W. Pollack

                                /s/ Michael W. Wilson




                                  2